DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 9-14 and 16 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the claim objections of claims 9-16 are withdrawn. 

3.	Applicant’s arguments, see Remarks, filed 08/26/2022, with respect to the 35 U.S.C. 103 rejection of claims 9-11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 9-11 has been withdrawn. 


Allowable Subject Matter

4.	Amended claims 9-14 and 16 (renumbered as claims 1-7) are allowed.


Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 9-14 and 16 (renumbered as claims 1-7) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 9,… connecting the first communication network and the second communication network to a control room of the automation technology facility…the gateways are operated in a listener mode for detecting the switching over of the control room, in which listener mode a plurality of gateways listen to telegrams transmitted via the respective communication network, wherein no telegrams are received via the respective inactive communication network over a predefined time period in the event of a switching over of the control room…in combination with other limitations recited as specified in claim 9.

The first closest prior art of record is Burns et al, US 6,047,222 (as cited in the IDS dated 04/06/2020) hereafter Burns. Burns figure 12, column 19, line 20-30 discloses establishing a connection by the computer/server/”control room” 102 with the first network loop 112 and the second network loop 113 to the computer 102, column 10, lines 6-35 discloses switching over by deactivating the primary loop and activating the alternative/redundant loop if a failure is detected in the alternative/redundant/previous loop/connection, column 15, lines 35-67, column 16, lines 1-11 discloses continuously monitoring the primary loop and the alternative/redundant loop, column 15, lines 35-46, Switching over to the device which has the active connection. Burns does not explicitly disclose wherein the gateways are operated in a listener mode for detecting the switching over of the control room, in which listener mode a plurality of gateways listen to telegrams transmitted via the respective communication network, wherein no telegrams are received via the respective inactive communication network over a predefined time period in the event of a switching over of the control room. Burns does not explicitly disclose connecting the first communication network and the second communication network to a control room of the automation technology facility…the gateways are operated in a listener mode for detecting the switching over of the control room, in which listener mode a plurality of gateways listen to telegrams transmitted via the respective communication network, wherein no telegrams are received via the respective inactive communication network over a predefined time period in the event of a switching over of the control room.

The second closest prior art of record is Ansari et al, US 2015/0347683 hereafter Ansari. Ansari [0051], [0053], [0155], FIG. 2A, FIG. 2B discloses the communication access of a gateway is realized in the device drivers in the device driver layer 104 in the hardware component 102 which includes the CPU/control unit/processor device 152. Ansari does not explicitly disclose wherein the gateways are operated in a listener mode for detecting the switching over of the control room, in which listener mode a plurality of gateways listen to telegrams transmitted via the respective communication network, wherein no telegrams are received via the respective inactive communication network over a predefined time period in the event of a switching over of the control room. Ansari does not explicitly disclose connecting the first communication network and the second communication network to a control room of the automation technology facility…the gateways are operated in a listener mode for detecting the switching over of the control room, in which listener mode a plurality of gateways listen to telegrams transmitted via the respective communication network, wherein no telegrams are received via the respective inactive communication network over a predefined time period in the event of a switching over of the control room.

The third closest prior art of record is Aggarwal et al, US 2017/007830 (previously cited by the Examiner). Aggarwal discloses the failover system comprises a primary datacenter, a backup datacenter, and a failover module to switch the application service from the primary datacenter to the backup datacenter in response to a failover event. Aggarwal does not explicitly disclose wherein the gateways are operated in a listener mode for detecting the switching over of the control room, in which listener mode a plurality of gateways listen to telegrams transmitted via the respective communication network, wherein no telegrams are received via the respective inactive communication network over a predefined time period in the event of a switching over of the control room. Aggarwal does not explicitly disclose connecting the first communication network and the second communication network to a control room of the automation technology facility…the gateways are operated in a listener mode for detecting the switching over of the control room, in which listener mode a plurality of gateways listen to telegrams transmitted via the respective communication network, wherein no telegrams are received via the respective inactive communication network over a predefined time period in the event of a switching over of the control room.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Palmer et al, US 9,264,299 FIG. 6, column 15 lines 28-38 disclose one or more customer SBC/IP gateways 550, or the like), by failing to connect with the IP gateway for over a certain time period, by failing to transmit periodically sent pings, by observing a break in monitored communications for at least a preset period,

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469